DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claims 1 and 10, the claims recite, in part, receiving content information about content into which advertisements are insertable and display area information about display areas included in the content for displaying the advertisements; transmitting the content information and the display area information; receiving requests identifying respective advertisements for inserting into one or more of the display areas included in the content and conditions associated with the respective advertisements; selecting, as first advertisements for the one or more display areas included in the content, advertisements from among the respective advertisements identified by the requests, wherein the selecting is based on the conditions associated with the respective advertisements; receiving the selected first advertisements; receive a request for an advertisement for a display area; based on identifying one of the first advertisements for responding to the request, transmitting the identified first advertisement for display in the display area; receiving exposure information for the identified first advertisement about whether the identified first advertisement is validly exposed when the identified first advertisement is displayed in the display area, the exposure information being indicative of exposure of the identified advertisement in the display area and being based on at least one of a size of the identified first advertisement displayed in the display area when the content is executed, obstruction of the identified first advertisement displayed in the display area when the content is, or distortion of the identified first advertisement displayed in the display area when the content is executed; and transmitting the exposure information corresponding to the first advertisement.
	The limitations, as drafted and detailed above, are directed towards assignment of advertising, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically advertising, marketing, or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a communication circuit (Claim 1), a memory (Claim 1), a processor (Claim 1), a first electronic device (Claims 1 and 10), one or more second electronic devices (claims 1 and 10), and a third electronic device (Claims 1 and 10). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, transmitting, and selecting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a communication circuit (Claim 1), a memory (Claim 1), a processor (Claim 1), a first electronic device (Claims 1 and 10), one or more second electronic devices (claims 1 and 10), and a third electronic device (Claims 1 and 10) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification paragraphs 0065, 0146, 0148); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-9 and 11-15 appear to merely limit details of the information about the content, details of the information about the inventory, the inventory being embedded in an object, additional insignificant extra solution activity data transfer of advertising software or ad content information, additional details of what the selecting of ad content is based on, and communication with an external advertising server, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
a communication circuit (Claim 1), a memory (Claim 1), a processor (Claim 1), a first electronic device (Claims 1 and 10), one or more second electronic devices (claims 1 and 10), and a third electronic device (Claims 1 and 10) are each functional generic computer components that perform the generic functions of receiving, transmitting, and selecting, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the a communication circuit (Claim 1), a memory (Claim 1), a processor (Claim 1), a first electronic device (Claims 1 and 10), one or more second electronic devices (claims 1 and 10), and a third electronic device (Claims 1 and 10) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-15 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102a2 as being anticipated by Arivukkarasu (U.S. Patent No. 10,909,576).  Arivukkarasu teaches a system and method of mediating an advertising process that included all of the limitations recited in the above claims.
Regarding claims 1, 10, Arivukkarasu teaches receiving, from a first electronic device, content information about content into which advertisements are insertable and display area information about display areas included in the content for displaying the advertisements (Column 17 Lines 52-63 and Column 18 Lines 13-45); transmitting, to one or more second electronic devices, the content information and the display area information (Column 16 Lines 33-63); receiving, from the one or more second devices, requests identifying respective advertisements for inserting into one or more of the display areas included in the content and conditions associated with the respective advertisements (Column 16 Lines 33-63); selecting, as first advertisements for the one or more display areas included in the content, advertisements from among the respective advertisements identified by the requests received from the one or more second devices, wherein the selecting is based on the conditions associated with the respective advertisements (Column 16 Lines 33-63); receiving the selected first advertisements (Column 16 Lines 33-63); receive a request for an advertisement for a display area transmitted over a communication network from a third electronic device currently executing the content (Column 9 Line 47 – Column 10 Line 7); based on identifying one of the first advertisements for responding to the request, transmitting the identified first advertisement to the third electronic device over the communication network for display in the display area (Column 9 Line 47 – Column 10 Line 7); receiving from the third electronic device exposure information for the identified first advertisement about whether the identified first advertisement is validly exposed when the identified first advertisement is displayed in the display area during the executing of the content by the third electronic device, the exposure information being indicative of exposure of the identified first advertisement in the display area at a time during the executing of the content by the third electronic device and being based on at least one of a size of the identified first advertisement displayed in the display area when the content is executed by the third electronic device, obstruction of the identified first advertisement displayed in the display area when the content is executed by the third electronic device, or distortion of the identified first advertisement displayed in the display area when the content is executed by the third electronic device (Column 6 Lines 12-36, Column 7 Lines 29-57, angles and opening of refrigerator door represents distortion of the advertisement displayed); and transmitting the exposure information to a second electronic device corresponding to the first advertisement (Column 7 Lines 29-57).
Regarding claim 2, Arivukkarasu teaches the content information about the content includes at least one of a kind of the content, category information of a category of the content, provider information of a provider of the content, and information about a target user of the content (Column 16 Lines 33-63, “context” equates to a “kind” of the content).
Regarding claim 3, Arivukkarasu teaches the display area information includes at least one of information about an object in which the display area is set, size information of a size of the display area, shape information of a shape of the display area, format information about a format of an advertisement that is insertable into the display area, or context information of a context of the display area (Column 16 Lines 33-63).
Regarding claim 4, Arivukkarasu teaches the display area is set in an object included in the content (Column 6 Lines 12-36).
Regarding claims 5, 11, Arivukkarasu teaches transmitting, to the first device, advertisement module software for generating the display areas included in the content (Column 4 Lines 30-64, user builds the virtual world using software stored locally meaning the software has to have been provided).
Regarding claim 6, 12, Arivukkarasu teaches selecting the advertisement content from among the plurality of pieces of advertisement content corresponding to the one or more second devices, based on at least one of a type of content to be inserted into the display area, an advertising period, and a desired purchase price for the display area, received from the one or more second electronic devices, and the information about the display area (Column 16 Lines 33-63).
Regarding claims 7, 13, Arivukkarasu teaches transmitting, to the first device, information about the selected advertisements, and transmitting, to the one or more second electronic devices, information about the selected advertisements (Column 7 Lines 29-57).
Regarding claims 8, 14, Arivukkarasu teaches based on identifying no one of the first advertisements for responding to the request, transmitting a request to an external advertisement server to send advertisement content to be inserted into the display area, the request including the content information and the display area information (Column 14 Lines 8-27, Column 16 Lines 33-63).
Regarding claims 9, 15, Arivukkarasu teaches transmitting, to the third electronic device, the  second advertisement for display in the display area (Column 14 Lines 8-27, Column 9 Line 47 – Column 10 Line 7).

Response to Arguments
Applicant argues “the claimed subject matter is necessarily rooted in computer technology relating to, among other things, inserting advertisements in content currently being executed on an electronic device.  Moreover, the claimed subject matter solves problems specifically arising in the realm of such technology”.  However, the claims merely recite a method of advertising and exposure reporting.  A computer is not required for such operations, and even if one was used, a general purpose computer is all that would be needed to apply the abstract idea.  Further, the problems that Applicant argues are solved by the claimed invention are could only be considered to be improvements to the abstract idea, and not the technology itself.  Such improvements to the abstract idea are still only an abstract idea, and not statutory.  Further, Applicant states “the claimed technology provides a specific solution to the possibility of the display of advertising content being compromised when the advertising is generated by an electronic device”.  However, there is merely exposure information recorded and transmitted.  There appears to be no solution, but merely data that is gathered and sent, which is merely insignificant extra-solution activity.  Therefore, this argument is not persuasive.

Applicant argues “this is a practical application and the claims do not simply set forth operations for displaying an advertisement and do not merely implement an abstract idea on a computer.  The claims set forth technology including the use of specific criteria by which an advertisement that is displayed can be considered to be validly exposed”.  However, the claim merely states that the exposure information contains information about whether the ad was validly exposed.  There is no actively claimed steps reciting decision criteria in which to classify an ad exposure as valid or invalid.  Rather, the claim merely states broadly that the exposure information is indicative of an exposure of the ad “based on” size, obstruction, or distortion.  Simply gathering and sending data is insignificant extra-solution activity, and is not indicative of a practical application.  Therefore, this argument is not persuasive. 

Applicant cites Bascom and argues “the patent eligibility analysis requires searching for an inventive concept” and “the claims recite significantly more by providing a specific ability to, for example, evaluate whether such assigning results is a valid exposure of the advertising”.  However, the specification does not go into any detail with regard to this functionality, only choosing to mention it briefly.  No further explanation or emphasis is placed on this functionality, nor any reasoning as to why it is important.  Further, as already mentioned, this still merely represents insignificant extra-solution activity.  Bascom was concerned with analyzing the claims as a whole, and the analysis above considered the claims as a whole as well as step by step, and found the generic functionality of Applicant' s invention was not significantly more than the abstract idea to make the claimed invention patent eligible subject matter.

Applicant argues that Column 7, Lines 9-27 are not relevant and do not contain information related to exposure information.  Examiner agrees, as this citation appears to be a typo.  The correct citation is Column 7, Lines 29-57 (which was also previously correctly cited in the rejection for claims 7 and 13, which appeared in the last 2 office actions).  While Column 6, Lines 12-36 discuss how interactions may occur, such as opening of a refrigerator door which would distort an exposure in the view screen as the door opened, Column 7 Lines 29-57 states that the system “may also monitor the user's interactions with the ad, store the interactions in an interaction store 115, and/or report the interactions to a communication service provider and/or to the advertiser”.  For an interaction to occur, the ad has to have been exposed, which means that an interaction is indicative of an exposure.  Therefore, the incorrect citation has been fixed in the independent claim rejection to match with correct citation of claims 7 and 13, and the rejection and prior art of record is maintained.

All other arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621